COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


MAGIC PAN INTERNATIONAL, INC. AND
 VIGILANT INSURANCE COMPANY
                                                                 MEMORANDUM OPINION*
v.     Record No. 2854-05-4                                          PER CURIAM
                                                                     APRIL 4, 2006
DOROTHY LUCILLE ROBERTSON


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert C. Baker, Jr.; Dobbs & Baker, on brief), for appellants.

                 (Alan J. Ackerman, on brief), for appellee.


       Magic Pan International, Inc. and its insurer appeal a decision of the Workers’

Compensation Commission finding that Dorothy Lucille Robertson proved that certain medical

expenses associated with her treatment at City Hospital in Martinsburg, West Virginia from

February 25, 2002 through March 5, 2002 and from April 28, 2003 through May 6, 2003, were

causally related to her compensable January 18, 1985 back injury. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Robertson v. Magic Pan

International, Inc., VWC File No. 121-11-13 (Oct. 14, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.